Title: From George Washington to William Gordon, 15 October 1797
From: Washington, George
To: Gordon, William



Revd Sir,
Mount Vernon 15 Octr 1797.

Your favour of the 20th of Feb: has been received, and I am indebted to you for many other unacknowledged letters. The truth is, I soon found after entering upon the duties of my late public station, that private correspondencies did not accord with official duties; and being determined to perform the latter to the best of my abilities, I early relinquished the former, when business was not the subject of them.

It might be asked, why suffer the letter of the 20th of February (which is of the latter description) to remain unacknowledged after I had, months past, bid adieu to my public walks? The answer is easy; an eight years absence from home (excepting short occasional visits) had so deranged my private affairs; had so despoiled my buildings; and in a word, had thrown my domestic concerns into such disorder, as at no period of my life have I been more engaged than in the last six months, to recover & put them into some tolerable train again.
Workmen in most countries, I believe, are necessary plagues; in this where entreaties as well as money must be used to obtain their work, and keep them to their duty they baffle all calculation in the accomplishment of any plan, or repairs they are engaged in; and require more attention to, & looking after, than can well be conceived. Numbers of these, of all descriptions, having been employed by me ever since I came home (to render my situation comfortable the ensuing winter) has allowed me little leisure for other occupations.
Rural employments while I am spared (which in the natural course of things cannot be long) will now take place of toil—responsibility—and the sollicitudes attending the walks of public life; and with vows for the peace, the happiness, & prosperity of a country in whose service the prime of my life hath been spent, and with best wishes for the tranquillity of all Nations, and all men, the scene will close; grateful to that Providence which has directed my steps, & shielded me in the various changes & chances through which I have passed, from my youth to the present moment.
I scarcely know what you allude to in your letter of the 20th of Feby when you say “I observed in the Philadelphia Papers, mention made of a publication of a volume of your epistles, domestic, confidential & official” unless it be the spurious letters which issued from a certain Press in New York during the War; with a view to destroy the confidence which the army & Community might have had in my political principles; and which have lately been republished with greater avidity & perseverance than ever, by Mr Bache, to answer the same nefarious purpose with the latter.
I suffered every attack that was made upon my Executive conduct (the one just mentioned among the rest) to pass unnoticed while I remained in public office, well knowing that if the general tenor of it would not stand the test of investigation, a News paper vindication would be of little avail. But as immense pains has been

taken by this said Mr Bache, who is no more than the agent or tool of those who are endeavouring to destroy the confidence of the people in the officers of Government (chosen by themselves) to dessiminate these counterfeit letters, I conceived it a piece of justice due to my own character, and to Posterity to disavow them in explicit terms; and this I did in a letter directed to the Secretary of State to be filed in his Office, the day on which I closed my Administration. This letter has since been published in the Gazettes by the head of that Department.
With respect to your own request, I can say nothing, so many things are continually given to the public of which I have no previous knowledge—nor time indeed to inspect them if I had been therewith informed—that I may mistake the meaning of it. The late Secretary of State (now Vice President) permitted a Mr Cary—my consent being first obtained—to take copies under his inspection of the letters I had written to Congress; which letters have since been published, and are I presume genuine, & must be those which you refer to. But as they are the work of another who is now in England on this business, I can not suppose that you had it in contemplation to derive a benefit from his labours. I shall only add therefore that discretion in matters of this sort must be your guide, without a Yea, or nay, from me.
For Politics I shall refer you to the Gazettes of this country, with which I presume you are acquainted; & with respect to other matters, I have nothing wch would be entertaining, or worth narrating. Mrs Washington unites with me in best wishes for the health & happiness of your self and Mrs Gordon—and I am with esteem & respect Revd Sir Your Most Obedt & very Hble Servt

⟨Go: Washington⟩

